Citation Nr: 1216604	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 30, 2006, for the award of additional compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded additional benefits for the Veteran's spouse effective May 30, 2006.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Columbia, South Carolina.

The issues of service connection for depression and an increased rating for asthma were raised in February 2008, but have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Similarly, although initial development action has occurred on the issues of entitlement to a total disability rating based on individual unemployability (TDIU), an increased rating for superiolateral swelling of both eyes, and an increased rating for residuals of a right lumpectomy, raised in October 2010, May 2011, and March 2011, respectively, adjudication of these issues has not been completed by the AOJ.  Under these circumstances, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran filed a claim to receive additional benefits for a dependent on May 30, 2006, and no earlier.  



CONCLUSION OF LAW

The criteria for an effective date earlier than May 30, 2006, for the award of additional compensation for a dependent have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, in an October 2006 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate a claim for additional compensation benefits for her spouse.  However, this appeal arises from the initial award of additional benefits for such spouse.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in which the claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2011).  While Dingess dealt with the award of service connection, the ultimate conclusions reached are applicable in this case.  Here, because the claim for additional benefits for a spouse was granted, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of 'original claims').

Additionally, the question in this case concerns the date the Veteran filed her claim for additional benefits for a dependent, and concerns evidence already contained in the claims file.  The Veteran does not contend that any additional evidence exists to support this claim.  Rather, as discussed in more detail below, she asserts that evidence submitted in 2003 supports her claim for an earlier effective date.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating her claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim.  The Veteran was an active participant in the claims process by submitting the requested information and by providing argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks an effective date earlier than May 30, 2006, for the award of additional compensation benefits for her spouse, S.A.  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2011).  Additional compensation for a new dependent will be effective the latest of the: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 U.S.C.A. § 5110(g) and (n) (West 2002); 38 C.F.R. § 3.401(b) (2011).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. 
§ 3.401(b)(1).

Here, the Veteran was in receipt of service-connected compensation benefits with a combined disability rating of 60 percent, effective from June 25, 2001.  A May 2004 award letter reflects that she was being paid as a single veteran with no dependents.  On May 30, 2006, the RO received a VA Form 21-686c, Declaration of Status of Dependents, which indicated that the Veteran had married S.A. in October 2003.  In October 2006, the RO requested additional information regarding the Veteran's and S.A.'s current and prior marriages; such evidence was received in November 2006.  Thereafter, the RO sent an award letter explaining that additional benefits for S.A. had been awarded and would be paid out beginning June 1, 2006.  Although the initial award letter did not identify the effective date of this award of additional compensation, subsequent information, including the April 2008 statement of the case, reflects that S.A. was added to the Veteran's award effective May 30, 2006, the date her VA Form 686c was received.  

In her March 2007 notice of disagreement, the Veteran acknowledges that she did not submit her claim for "spousal benefits" until 2006.  However, it is her contention that in November 2003 she submitted "documentation" which notified VA of her marriage to S.A.  She also indicated that when she visited the RO in June 2006, it was noted that she had a claim pending for additional compensation for a dependent in which additional documentation was needed.  

With regard to the first statement, the record reflects that in October 2003 the Veteran contacted the RO to update her name and address for financial information purposes.  A print-out of the name and address change processing is associated with the claims file.  Pertinent to the current appeal, there is nothing of record indicating the reason for the Veteran's request for name or address change - specifically, there is no evidence that she requested a name change due to marriage.  The Board acknowledges the Veteran's contention that she submitted "documentation" of her marriage to S.A. in 2003.  She has not, however, identified what specific documentation was submitted.  From the current record, it appears that the only information (or documentation) submitted by the Veteran was a request for a name and address change in her VA records.  Such evidence alone is not sufficient to notify VA of her marriage to S.A., nor can it serve as evidence of the marriage. 

As for the Veteran's statement that she was notified by the RO in June 2006 that she had pending claim for additional compensation in which additional documentation was needed, this "pending claim" refers to the current appeal.  As previously discussed, her VA Form 21-686c was received in May 2006 and could not be processed without additional supporting documentation regarding the Veteran's and S.A.'s current and previous marriages.  Thus, the Board concludes that this statement does not establish (or even suggest) that the Veteran had a claim for additional compensation pending prior to her May 2006 claim.  

Given the above, the Board finds the earliest notification of S.A.'s existence was the May 30, 2006, claim for additional compensation for a dependent.  Thereafter, per VA's request, the Veteran submitted appropriate evidence to support her statement of marriage, to include a marriage certificate, a death certificate, and a divorce decree.  At that time, VA was able to establish that the Veteran had a qualifying dependent and award additional compensation.  Seeing as evidence of the marriage was not received within a year of the October 2003 marriage, the Board finds the date of marriage cannot be considered the date of claim.  See 38 C.F.R. § 3.401(b)(1)(i).  Instead, the effective date for the award of additional compensation cannot be earlier than the May 30, 2006, claim for additional compensation.  See 38 C.F.R. § 3.401.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to May 30, 2006, for the award of additional compensation for a dependent spouse is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


